Third District Court of Appeal
                               State of Florida

                       Opinion filed October 13, 2021.
       Not final until disposition of timely filed motion for rehearing.
                             ________________

                             No. 3D21-1482
                     Lower Tribunal No. 21-17890 CC
                           ________________

                      Milagros Rodriguez, et al.,
                                 Appellants,

                                     vs.

                  Habana Gardens 856 LLC, et al.,
                                 Appellees.


     An Appeal from the County Court for Miami-Dade County, Luis
Perez-Medina, Judge.

     Milagros Rodriguez and Rodolfo Rodriguez, in proper persons.

     No appearance for appellees.1

Before SCALES, GORDO and BOKOR, JJ.

     PER CURIAM.

     Affirmed.

1 Appellees were precluded from filing an answer brief after failing to heed
this Court’s order directing them to file same within a specified period of
time.